UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 06-6697



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY MOORE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:02-cr-00225-JBF; 2:05-cv-00244-JFB)


Submitted:       June 6, 2007                   Decided:   July 9, 2007


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Moore, Appellant Pro Se. Darryl James Mitchell, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Moore seeks to appeal the district court’s orders

denying relief on his 28 U.S.C. § 2255 (2000) motion and his

subsequent motion to reconsider pursuant to Fed. R. Civ. P. 59(e).

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.            28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable     jurists     would   find      that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

independently reviewed the record and conclude that Moore has not

made the requisite showing.         Accordingly, we deny Moore’s motion

for a certificate of appealability and dismiss the appeal. We deny

as moot Moore’s motions for abeyance and deny his motion to appoint

appellate counsel. Finally, we dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court    and    argument   would   not    aid   the

decisional process.

                                                                     DISMISSED


                                    - 2 -